Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Nelson (Reg. # 30,481) on 04/30/2021.

The title to the application is amended as follows:

AN AIRCRAFT LANDING GEAR SPRING ASSEMBLY

The claims have been amended as follows: 

Claim 1. (Currently Amended) [[A]] An aircraft landing gear spring assembly 
an interface via which the spring assembly is attachable to a support;
a loading point configured to receive a load from one or more wheels or skids of [[the]] a  landing gear, wherein the loading point is movable relative to the interface; and
a spring system configured to apply a resilient biasing force to the loading point to oppose movement of the loading point relative to the interface;

wherein the spring system comprises a first spring element and a second spring element, a spring rate of the second spring element is less than a spring rate of the first spring element, and the loading point is connected to the second spring element via the first spring element.


Claim 12. (Currently Amended) [[A]] An aircraft landing gear suspension system 
a loading point for receiving a load from one or more wheels or skids; and
a spring mechanism including: 
a first leaf spring having a first end region connected to the loading point and a pivot point mounted to a support for [[the]] an aircraft landing gear;
a link connected to a second end region of the first leaf spring, wherein the pivot point of the first leaf spring is between the first and second end regions, and 
a second leaf spring having a first end region connected to an interface of the support for the aircraft landing gear, and a second end connected to the link;
wherein a spring rate of the second leaf spring is less than a spring rate of the first leaf spring, and wherein the spring mechanism is configured so that, during application of an increasing load to the loading point, a spring rate of the spring mechanism changes from a first spring rate to a second spring rate and then to a third spring rate, the second spring rate being less than each of the first and third spring rates.


Claim 16. (Currently Amended) A method of landing gear spring assemblyan aircraft, and a spring system configured to apply a resilient biasing force to a loading point, the loading point configured to receive a load from one or more wheels or skids of [[the]] a landing gear, wherein the spring system comprises a first spring element and a second spring element, wherein a spring rate of the second spring element is less than a 
applying an increasing load from a wheel or from a skid of the landing gear to the loading point of the spring assembly, wherein the loading point is movable relative to the interface;
applying, by the spring system, a resilient biasing force to the loading point to oppose movement of the loading point relative to the interface; and
during application of the increasing load to the loading point and the application of the resilient biasing force, changing a spring rate of the spring system from a first spring rate to a second spring rate, wherein the second spring rate is less than the first spring rate.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  none of the prior arts of record individually or in combination discloses or render obvious an aircraft landing gear spring assembly comprising: an interface via which the spring assembly is attachable to a support; a loading point configured to receive a load from one or more wheels or skids of  a  landing gear, wherein the loading point is movable relative to the interface; and a spring system configured to apply a resilient biasing force to the loading point to oppose movement of the loading point relative to the interface; wherein the spring system is configured so that, during application of an increasing load to the loading point against the resilient biasing force of the spring system, a spring rate of the spring system changes from a first spring rate to a second spring rate, the second spring rate being less than the first spring rate; wherein the spring system comprises a first spring element and a second spring element, a spring rate of the second spring element is less than a spring rate of the first spring element, and the loading point is connected to the second spring element via the first spring element.
 The closest prior art of record is GB355348. GB355348 individually or in combination lacks to disclose or render obvious an aircraft landing gear spring assembly or suspension assembly .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642